                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

TINA DONAHUE                                                                            PLAINTIFF

v.                                  Case No.: 5:19-CV-05169

NWA STAFFING, LLC                                                                     DEFENDANT

                                     OPINION AND ORDER

       Before the Court is Defendant’s unopposed motion (Doc. 19) for a protective order and a

proposed protective order (Doc. 19-1) for the Court’s review. The proposed protective order

represents that the parties anticipate the disclosure of sensitive personal information, such as social

security numbers, medical information, etc., and confidential business information, such trade

secrets, research and development data, and the like. (Doc. 19-1, p. 1). Pursuant to Federal Rule

of Civil Procedure 26(c), the Court will grant the motion, but the Court will limit the scope of what

information may be deemed “confidential” under the protective order.

       Federal Rule of Civil Procedure 26(c)(1)(G) provides that “[t]he court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense” by “requiring that a trade secret or other confidential research, development

or commercial information not be revealed or be revealed only in a specified way.” “The burden

is therefore upon the movant to show the necessity of its issuance, which contemplates ‘a particular

and specific demonstration of fact, as distinguished from stereotyped and conclusory statements.’”

Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th Cir. 1973) (citing Wright &

Miller, Federal Practice and Procedure: Civil § 2035 at 264-65).

       Paragraph 2 of the proposed protective order provides that the following information shall




                                                  1
be confidential:

       (a)     Any and all documents referring or related to confidential and proprietary
       human resources or business information; financial records of the parties;
       compensation of Defendant’s current or former personnel; policies, procedures or
       training material of Defendant; or Defendant’s organizational structure.
       ...
       (e)     Any documents containing corporate trade secrets, nonpublic research
       development data, pricing formulas, prospective inventory management programs,
       confidential business information not generally known to the general public, and
       customer-related information.

Some of this information, such as trade secrets, and nonpublic research development data, would

so obviously cause an undue burden on a disclosing party that Congress included it in Rule 26.

However, whether disclosure of information not expressly provided for in the Rule would burden

a party is less clear. Defendant makes no demonstration as to how the public disclosure of this

sort of information, such as nonspecific human resource information, policies, procedures,

training materials, or its organizational structure, would cause “annoyance, embarrassment,

oppression, or undue burden or expense,” to the extent that a protective order is justified. Fed.

R. Civ. P. 26(c)(1)(G). Because Defendant fails to demonstrate good cause, the Court will not

include this information in the protective order.

       Furthermore, the general catch-all “any and all documents referring or related to

confidential or proprietary . . . business information” appears redundant considering subsection

(2)(e) specifically identifies the confidential business information to be protected.1 That language

will be removed as well. The Court will therefore modify subsection (2)(a) to include only

financial records of the parties, including compensation of Defendant’s current or former

personnel.



       1
          Subsection (2)(d) appears similarly redundant as paragraph 7 discusses confidential
information disclosed during depositions. Subsection (2)(d) in the proposed protective order will
also be removed.
                                                    2
        With respect to the information provided for in Rule 26, good cause exists to protect that

information. Trade secrets and confidential commercial information fall squarely within the

ambit of Rule 26(c). Fed. R. Civ. P. 26(c). “Where discovery of confidential commercial

information is involved, the court must ‘balance the risk of disclosure to competitors against the

risk that a protective order will impair prosecution or defense of the claims.’” Bussing v. COR

Clearing, LLC, 2015 WL 4077993, at *2 (D. Neb. July 6, 2015) (quoting Nutratech, Inc. v.

Syntech (SSPF) Int’l, Inc., 242 F.R.D. 552, 555 (C.D. Cal. 2007)). Here, entry of a protective

order covering the confidential commercial information described in subsection (2)(e) will

neither impair prosecution nor the defense of the claims. Based simply on the information outlined

in the proposed order, it is clear to the Court how disclosure of this information would cause an undue

burden or expense on Defendant. The Court finds good cause for the entry of a protective order

regarding this information.

        Good cause also exists for the entry of a protective order for personnel, workers’ compensation,

and medical files. Individuals have “a heightened privacy interest in [their] personnel files.”

Kampfe v. Petsmart, Inc., 304 F.R.D. 554, 559 (N.D. Iowa 2015). “There is a strong public policy

against the public disclosure of personnel files, but discovery of personnel files is permitted when

there is a protective order or confidentiality order in place.” Nuckles v. Wal-Mart Stores, Inc.,

2007 WL 1381651, at *1 (E.D. Ark. May 10, 2007); see also Williams v. Bd. of Cnty. Comm’rs,

2000 WL 133433 at *1 (D. Kan. Jan. 21, 2000) (holding that “personnel files and records are

confidential in nature and that, in most circumstances, they should be protected from wide

dissemination”). With respect to medical files, federal law generally prohibits the disclosure of

the protected health information of third parties, but the Health Insurance Portability and

Accountability Act of 1996, Pub. L. No. 104–191, 110 Stat.1936 (also known as “HIPPA”) allows



                                                   3
disclosure of this information for purposes of litigation where a protective order is in place. See

45 C.F.R. § 164.512(e)(v)(A).

        IT IS THEREFORE ORDERED that the Defendant’s unopposed motion (Doc. 19) for

 entry of a protective order is GRANTED. The Court will enter a revised protective order

 separately.

        IT IS SO ORDERED this 21st day of February, 2020.


                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 4
